Citation Nr: 0410453	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  97-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to August 
1983.

This case came before the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran and his wife testified at a hearing before the 
undersigned Member of the Board in July 1999.  A transcript of 
that hearing is associated with the claims folder.  

Following remand to the RO in February 2000, the Board issued a 
decision in December 2002 that denied increased ratings for the 
veteran's service-connected knee disabilities.  The veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2003, the Court granted a 
joint motion of the parties, vacated the Board's decision and 
remanded the case to the Board for action consistent with the 
joint motion of the parties.  


REMAND

As a preliminary matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it are 
applicable to the veteran's claims for increased ratings for his 
service-connected knee disabilities.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA is required to notify the claimant that 
he should submit any pertinent evidence in his possession.

The Board notes that the RO has provided the veteran with copies 
of the pertinent statutory and regulatory provisions of the VCAA 
in a Supplemental Statement of the Case issued during the course 
of the appeal.  Additionally, the RO has informed the veteran of 
the evidence required to obtain higher ratings for his knee 
disabilities.  However, the evidence does not show that the 
veteran has been adequately informed of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  On 
Remand, the RO should ensure compliance with the duty to notify 
and duty to assist provisions of the VCAA.   

The Board notes that the most recent medical evidence of record 
consists of a VA outpatient treatment note dated in June 2000 and 
the report of VA examination in April 2001.  On remand, the 
veteran should be asked to identify any sources of recent 
treatment for his knee disabilities and the RO should obtain 
copies of all pertinent treatment records.  

In addition, the Board is of the opinion that a new VA examination 
is in order. The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for its 
history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully informed 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As the 
most recent medical evidence of record is approximately three 
years old, the Board is of the opinion that a new VA examination 
would be probative in ascertaining the current severity of the 
veteran's service-connected knee disabilities.

In light of these circumstances, the Board has concluded that 
further RO actions are in order.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following actions:

1.  The RO should send the veteran a letter in response to his 
claim for increased ratings for his right and left knee 
disabilities that complies with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include notice 
that he should submit any pertinent evidence in his possession and 
should provide identifying information and any necessary 
authorization to enable the RO to obtain any other records 
pertaining to treatment or evaluation of his knee disabilities 
since June 2000.  

2.  The RO should undertake appropriate development to obtain any 
pertinent evidence identified but not provided by the veteran.  

3.  If the RO is unable to obtain any such pertinent evidence, it 
should so inform the veteran and his representative and request 
them to provide the outstanding evidence.

4.  When all indicated record development has been completed, the 
RO should arrange for the veteran to be scheduled for a VA 
examination by a physician with appropriate expertise to determine 
the current degree of severity of his service-connected right and 
left knee disabilities.  The veteran should be properly notified 
of the date, time, and place of the examination in writing.  The 
claims file must be made available to and be reviewed by the 
examiner.  

All indicated studies, including X-rays and range of motion 
studies in degrees, should be performed.  

In reporting the results of range of motion testing for each knee, 
the examiner should identify any objective evidence of pain and 
the specific excursion(s) of motion, if any, accompanied by pain.  
To the extent possible, the examiner should assess the degree of 
severity of any pain.  

The examiner should provide an opinion concerning the degree of 
severity of any instability or subluxation of either knee.  The 
examiner should also determine if either knee locks and if so the 
frequency of the locking.  

Tests of joint movement against varying resistance should be 
performed.  The extent of any incoordination, weakened movement 
and excess fatigability on use or either knee should also be 
described by the examiner.  If feasible, the examiner should 
assess the additional functional impairment due to weakened 
movement, excess fatigability, or incoordination in terms of the 
degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether 
there would be additional limits on functional ability on repeated 
use or during flare-ups (if the veteran describes flare-ups), and, 
to the extent possible, provide an assessment of the functional 
impairment on repeated use or during flare-ups.  If feasible, the 
examiner should assess the additional functional impairment on 
repeated use or during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an opinion concerning the impact 
of each disability on the veteran's ability to work.  

The rationale for all opinions expressed should also be provided.

5.  Then, the RO should readjudicate the claim for a increased 
rating for the veteran's service-connected right and left knee 
disabilities on a de novo basis and in light of all applicable 
legal criteria to include consider of whether separate ratings are 
warranted for arthritis and instability. 

6.  If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative should 
be furnished a supplemental statement of the case and afforded the 
requisite opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  The 
veteran need take no action until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



